DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim cannot be found and was not suggested by the prior art of record.  The subject matter not found is an actuator assembly comprising a handle, a connecting sheath disposed in the handle and coupled to a proximal actuator mechanism, a connecting rod disposed in the connecting sheath and coupled to a distal actuator mechanism, at brake element attached to the connecting sheath, a release element coupled to the brake and attached to the connecting rod, wherein the brake element is sized and configured to contact and inner wall of the handle to thereby provide resistance to proximal movement of the connecting sheath with respect to the handle, in combination with the features of the invention, substantially as claimed.
The closest prior art of record is Masuda (WO 2011/142142 A2) [see machine translation provided herewith]. Okawa discloses an actuator assembly comprising a handle, the handle including a brake element 65 (translation page 5, 3rd paragraph), but fails to disclose the claimed sheath and connecting rod as well as the release element.
Additionally, Thornton et al (US 5,741,320) discloses a handle including various elements as can be seen in figs. 4 and 5, but fails to disclose the braking and release element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783